                   Case 20-14201-pmm                                    Doc 122               Filed 08/13/21 Entered 08/16/21 15:53:28                                                                      Desc Main
                                                                                             Document     Page 1 of 8
            B2570 (Form 2570     - Subpoena to Pmduce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)

                                                                      PROOF OF SERVICE
                                       (This section should not be ﬁled with the court unless required by Fed. R. Civ. P. 45.)

            Ireceived this subpoena for (name of individual and title, ifany):                                                              Hf? \/      SKI/71146: {7:214
            0n (dale)   7'7'21 .                                                                                                                /
            i     I served the subpoena by delivering a copy to the named person as follows:
                                            Certified Mail
                                                                                       0n(date)           Z“ I“ Q‘                                     ;or

             E]   I retumed the subpoena unexecuted because:




             Unless the subpoena was issued on behalf of the United States, or one of its ofﬁcers or agents, [have also tendered to the
             witness the fees for one day’s attendance, and the mileage allowed by law. in the amount of $                                                                                                              .




                My fees   are   58                    for travel and $                                   for services, for a total of $


                         [declare under penalty           of perjury that this information                                   is true and correct.
                         7-17-21
             Date:

                                                                                                                                                                                     "5 signature

                                                                                                                                                              Barry              C     etz Constable
                                                                                                                                                                           Primed name and title


                                                                                                                                                                  PO Box A              Orefield       Pa   18069
                                                                                                                                                                               Sewer   ’5   address:



             Additional information concerning attempted service, etc.:


                     I   served by Certified Mail because of Covid 19 and Employees not working In their offices.


                                                                             COMPLETE THIS SECTION 0N DELIVERY


'fCompIete items     1   2 and 3.
”Print your name and address on the revéfse
                                                          ,




                                                              i
                                                                  7’


                                                                                                            'W’”,                              ElgAgent
                                                                                                                                               El Addresses
                                                                                                                                                                  ‘-




                return the card to you
gsoiha                                                                                                                                      0~Pat§°r
                                                                                                                                                       “Ni:                                            NLED
                                                              7



                                                                       ._%WWWW27                                                                                                 E
                                                                                                                                                                                             K




                                                                              D. is delivery address diﬁezlegtfrqﬂxem
                                                                                             t di've
                                                                                                 el     a ['33.                  '..-
                                                                               LlfY ES ener               W,                 ~                                                               5

                                                                                                                                        ,
                                                                                                                                                                                             L
                                                                                                                                                                                                  AUG       13 202‘

                                                                                                                                                                                                 74?:‘Hv MCGRATH,
                                                                                                                                                                                                          CLERK
                                                                                                                                                                                                  ~7-~-- D553£LEBIL
                                                                       Pﬂiﬁﬁimmwwm
      I‘IIHIIHIIHI lillHHIHIIIHIlllHllIllll                                  D
                                                                                 33:22: I$211! Restricted Dellvéry
                                                                                                                         V


                                                                                                                                  D Signgtfyure Cinnﬂn-hationTM
                                                                                                                                                                           ‘
                                                                                                                                   El Signature Confirmation
         9590 9402 6506 0346 8834 10                      L             ‘
                                                                             l[EleoHect on DeHvvery
                                                                                                                     .



                                                                                                                                      Emirate?! Dem/6W
                                     nan/1m: [shall
                                                                             m   an».   on Delivery Restricted Delivery
9   Adlrﬂn Nllmhnr {ﬁancfnrfrnm
      mgr] PM”              Wﬁbﬁ 11’9’77515?                           31;       Wéwéﬁi'ﬁ’i‘f?’?4$%h””
                                       Mm       ,   —--                                                                          Domestic Return Receipt               ;
                   Case 20-14201-pmm                                Doc 122              Filed 08/13/21 Entered 08/16/21 15:53:28                                                     Desc Main
                                                                                        Document     Page 2 of 8
           132570 (Form 2570   —   Subpoena to Produce Documents, Information, or Objects m To Permit Inspection in                   a   Bankruptcy Case or Adversary Proceeding) (Pegs 2)



                                                                                         PROOF OF SERVICE
                                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

           Ireceived this subpoena for (name ofindividual and title 1f anv                                             DAV/D                     1000/0 I3FZUGH
           on (date)   7 7' 21              .




           Iﬁl served the subpoena by delivering a copy to the named person as follows:
                                                      Certified Mail
                                                                                on (date)              I   “S   11;)          g
                                                                                                                                    ;or

           D I returned the subpoena unexecuted because:

           Unless the subpoena was issued on behalf of the United States, or one of its ofﬁcers or agents, 1 have also tendered to the
           witness the fees for one day’s attendance, and the mileage allowed by law. in the amount of ‘5

               My fees are $                       for travel and           $                  for services, for a total of 3


                        I declare under penalty        of perjury that this information                         is true and correct.
                        7-17-2 1
           Date:

                                                                                                                                                             ‘ '5   signazure

                                                                                                                                                Barry       Betz Constable
                                                                                                                                                     Primed mime (Ind title


                                                                                                                                                 PO Box A           Orefield    Pa   18069
                                                                                                                                                       Sewer '5 address



           Additional information concerning attempted service, etc.:


                    I   served by Certified Mail because of Covid 19 and Employees not
                                                                                       working in their offices.


NDER: COMPLETE THIS SECTION
Complete items 1, 2. and 3.
Print your name and address on the reverse
so that we Can return the card to you.                                                                                                                                          FILED
Attach this cai’d'to the back of the mailplece,
                                                        '

                                        ‘

Or on the front if space permits.
Anicle Addressed to:                                        7
                                                                7
                                                                      :D   Is delivery a-dress d   .

                                                                           IfYEsenterdeluv                                                                                AUG        13   2021

      WI;mﬂﬂﬁpéﬂ
*ﬂk/Jb                                                               .
          Saga/cc: ﬂéadoli                                                                                                                                          .iMOTHY MCGRATH, CLERK
35? £457,447?                         Die       fig] 1,,                                                                                                                                         u... ”a“...
#2Mm’30ﬂg ﬁe                                /7m
                                                                :   3; Service Type                              El Priority Mall Express®
                                                                    D Adult Signature                            D Heglstemd Mall“
                                                                    Mun Slgnature Restricted Delivery            El     Istarad Mall Restlcted
                                                                                                                                                 5




 :llllilllllllHllllHlmHHIIIWIIHIHIlilﬂt-ﬁf                          El Certiﬁed Mall®                                 geery
                                                                    El Cediflad Ma“ Restricted Deﬂvary           III Signature Conflm'laﬂonTM
     9590 9402 6506 0346 8834 03                                    E! CoHect on Deﬁvery                         El Signature Conﬁrmation
Aural» A! nah-u. ﬂ'rnnnfnr {ram Mn 1M lnlnall ,,                    D Called on Delivery Restricted Delivery         Restricted Denvery

  7‘33”         ”5””      993311;}???an                ﬂmﬁﬁ‘ﬁﬁ‘rrmﬁﬂm m
                      Case 20-14201-pmm                             Doc 122                   Filed 08/13/21 Entered 08/16/21 15:53:28                                                                                               Desc Main
                                                                                             Document     Page 3 of 8
               32370 (Form 2570 ~ Subpoena to Produce Documents, Informatiom or Objects or To Permit lnspemion in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                                                  PROOF OF SERVICE
                                          (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

               Ireceived this subpoena for (name                    of individual and title, ifany):                                     37947)     (55                       (j / M                                )Kl/       IQTTV
               on (date) 7 7 21                .




               [32(1 served     the subpoena by delivering a copy to the named person as follows:
                                                                Certified Mail
                                                                                    on (date)            2
                                                                                                             -
                                                                                                                 s        I
                                                                                                                              ’Q          i       ;or

               [:1 I returned the subpoena unexecuted because:



               Unless the subpoena was issued on behalf of the United States, or one of its ofﬁcers or agents, 1 have also tendered to the
               witness the fees for one day’s attendance, and the mileage allowed by law. in the amount of 53

                   My fees are S                        for travel and          $                        for services, for a total of                35




                             I declare under penalty of perjury that this information is true and correct.
                            7-172 1
               Date:

                                                                                                                                                                                              '
                                                                                                                                                                                                   sigvmmre

                                                                                                                                                          Barry                C              etz Constable
                                                                                                                                                                           Primed name and title


                                                                                                                                                          PO Box A                                Orefield                 Pa       18069
                                                                                                                                                                             Server               '5       address



               Additional information concerning attempted service, etc;


                       I    served by Certified Mail because of Covid
                                                                       19 and Employees not working In their offices.
                                     wwwwg—w w wﬂ H- ‘4‘
                                                         'W '” " t ‘ r


                                                                                                  DELIVERY
                                                                         COMPLETE THIS SECTION ON
    NDER; COMPLETE THIS SECTION
                                                                         A. Signature
    campfeté mm 1, 2, and 3.                                                                                                             El Aggnt         -1


                                                                                         ~
                                                                                                 ,,                  2
                                                                                                                      ,
                                                                                                                                     ‘
                                                                                        A
    Print your name and address on
                                       the reverse                       x                   1
                                                                                                 [11/4       (7      t,               D Addrgssee
    so that we can return the card
                                     to you.                                                                                      C. Date of Delwery                                      }
                                                                         B. Received by (Printed Name)
                                         mailpiece.
                                                                                                                                                               3




    Attach this card to the back of the                                                                                                                                                                                    FELED
    'or on the front If space permits.                                                                     from item 1‘?                  D Yes
                                                                          D. Is delivery address different
    :Artlcle Addygssed to                                                    If YES enter delivery address
                                                                                                              below:                      El No                                «Mm—"qua




                                                                                                                                                                                                       i


      Jﬁ'nLS                CCLH'tQK         HI 7/                                                                                                                                                     t
                                                                                                                                                                                                                    AUG        1     3 2021

                   MILL wDGD                       RD                                                                                                                            ‘




      gm                                                                                                                                                           E
                                                                                                                                                                                                  TLI‘eLjTl          w     i‘J5 C   GRATH y. CLERK
    CHNCNSTBQ                      7019      [’7 £003                                                                         DPnorityMallExpress®
                                                                                                                                                                   ,            _



                                                                                                                                                                                              -             ~   ~
                                                                                                                                                                                                                      m,--~-—.~m._.....m‘_.
                                                                                                                                                                                                                           ..__DE?7CLERK


                                                    “”leme           3       ServiceType


        |!||\|!Il||||l|ll|lll HHIIIIIIHHIHI                              El Certiﬁed Mall Restrlc’ted
                                                                                                      Deﬂvery
                                                                                                                               germ“
                                                                                                                              UReglstered MaIITM



                                                                                                                               1] Signature Conﬁrmation
           9590 9402 6506 0346 8834
                                                                                        D llv
                                                                                                                                  Restricted Delivery
                                                                         El 231:2: 32   02mg Restrlcted Delivery
                                  can/I'm: label)           ,

      Arﬁdn Nlnmhnr mnncfnr frnrn
                                                    ,   _



J
                                                                                    Man
                                                                               wriggmesmcteduauvery
       7DEU DELHI DUB]: 331:3 ”EDIE
                                 # ”ﬂ                                1
                                                                          ”w
                                                                                                                              Domestic Return ReceiPt                  i
 I




     /           Case 20-14201-pmm


B2570 (Form 2570 Subpoena
                —         to Produce Documents,




     received this subpoena for (name of
 on (date) _________'——
                              7—7—21




     d1 served the subpoena by delivering
                                Certified



                returned the subpoena



      Unless the subpoena was
      witness the fees

           My fees are




       Date:
                      1
                       for one

                                   ‘3
                                                Information, or




                                           (This section




                                      unexecuted because:




                                issued on beha‘f
                               day’s attendance,
                                                 of




                              declare under penalty
                      7- 17—2 1




            Additional infomation concerning
                                                    the
                                                         should




                                                        United
                                                                Objects




                                                                not be

                                         individual and title, ifcmy):




                                                               States,




                                             attempted service, etc;
                                                                        or




                                                                       ﬁled
                                                                           To Permit




                                                                          PROOF OF SERVICE
                                                                            with the court unless required by




                                                                       or one of its ofﬁcers or
                                                 and the mileage allowed by


                                                                               for travel and $
                                                                                                             Doc 122

                                                                                     \nspcctinn in a Bankruptcy
                                                                                                                Case or Adversary Proceeding)




                                                                                                              Fed. R. Civ.




                                                                                                                     a copy to the named
                                                                                                                      Mail




                                                                                                agents, 1 have also tendered
                                                                              law. in the amount of
                                                                                                                               on(date)'Z-S



                                                                                                                             to the




                                                                                                 of perjury that this information
                                                                                                                                              (Page 2)




                                                                                                                                         person as




                                                                                                                                  is true and correct.
                                                                                                                                                        Filed 08/13/21 Entered 08/16/21 15:53:28
                                                                                                                                                       Document     Page 4 of 8




                                                                                                                                                                                     ‘“Q.
                                                                                                                                                                                                 follows:




                                                                                                                                                                      for services, for a total of $




                                                                                                                                                                                             \
                                                                                                                                                                                                           ;or




                                                                                                                                                                                                                        Barry



                                                                                                                                                                                                                         PO Box A
                                                                                                                                                                                                                                   C
                                                                                                                                                                                                                                    -




                                                                                                                                                                                                                                        9S




                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                        P. 45.)
                                                                                                                                                                                                                                                         ”




                                                                                                                                                                                                                                                     signature

                                                                                                                                                                                                                                        Betz Constable
                                                                                                                                                                                                                             Printed name and title




                                                                                                                                                                                                                                  Sewer '5 address
                                                                                                                                                                                                                                                     Orefieid
                                                                                                                                                                                                                                                                  ;'




                                                                                                                                                                                                                                                                  Pa
                                                                                                                                                                                                                                                                       Desc Main




                                                                                                                                                                                                                                                                       18069
                                                                                                                                                                                                                                                                               J



                                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                  19 and Employees not working
                                                                                                                                                                                                               in                                       their offices.
                      Iservedby Certified Mail because of Covid
                                                                                                                                                                                                                       ""’
                                                                                                                                                                                                                                             3
                                                               ,                                                                             ,          ,

                                               ,
                                                                                                                           7                                                                           7




      SENDER;
                                                                                                                 x             "                             Slgna
      I Print your namereturn
                        and address on the g“; rse                                                           e
                                                                                                                       I




                                                                                                                                                       x                                \                            '3 Agent
                                                                                                                                                                                                                     D Add” ssee
           that we
            50                the card to you.
                                  can
      I Attach this to the back the a"'°‘e°e'                                                                                                          B.
                                                                                                                                                                           '
                                                                                                                                                                                          Wm”                 (3.me                                                     FILED
            «mathemmspacepem
      1. Article Addressed to:
                                  Card                                         Of                    m
                                                                                                                                                                        ‘
                                                                                                                                                                     ée‘K‘KL
                                                                                                                                                       D. is delivery address different from It
                                                                                                                                                                                                 uh“;            /
 ,

                                                                                                 _
  m EL I 55” ﬂ. ﬁg
 I
                                                   .                           12) ALA] IL/b Uf‘Z                                                         If YES, enter delivery address balsa]?                     g :1?                                             AUG   13   202:
 :




 Egan/<5 ﬂaws/77 jag/lczdam
                                                                                                                                                                                                                             '




 11435
 i
       Z
            .
                 73/00/47,
                          dwwrwm
                       Abslragsya
                                                   9%                      ”533                                                                                                                                                                  §


                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                                             W   W053.
                                                                                                                                                                                                                                                                 TIMOTHY MCGRATH, CLERK
                                                                                                                                                                                                                                                                                     CLEBE

                                                                                             7
                          ,


 :
                  '   '       '
                                       g
                                               '
                                                       7



                                                                           ,                 J           1
                                                                                                                                                 3.7    Servi          T

                                                                                                                               w
 ‘



                                                                                                                                                            U       ,Qna       re HBStﬂCted Dellvery   E] H      lstered Ma} ‘Resb'icred
                                   : =~=                   ,           ,           ,   '.,                   ,                                     ,        mmedMalw                                      D
                                                                                                                                                                                                                                                 :
                                           7
                                                                   '           =
                                                                                                                                                                                           Dauvary     D 519::th Conﬂm'laﬂonm
                 9590 940265 06 0346 8833 97                                                                                                     3 30631513 #32133?th                                  D Sgﬁggclgoqﬁnnaﬂon
      'L ,Arﬁnla N; 1m be rfﬁ’ansfer frnmservicajabgl) ,,                                                    W                      ,    _       D Collect on Delivery Restricted Delivery                               e Nery
                                                                                                                                                                    “a“
              men [1ng mm 3213 ,,sis,
     ,.-,.¢,_,W_W,,,,~._M .M,~,,,,,_,,,_,M,_ ,V ’                                                                                                      ‘'1ch        SBA?“
                                                                                                                                                                               Restricted Delivery
                                                                                                                 7         7       ' '
                                                                                                                                             L                  w

      PS Form         3811.            JUN     20% no.“ 7mm m                                        m MM
         /
    132570 (Form 2570




     1


     on (dare)




         E]




           My




           Date:
                         Case 20-14201-pmm




                  I retumed




          Unless the
          witness the fees for one


                        fees are $
                                  M
         received this subpoena for (name
                                            -




                                          7-7—21



         K1 served the subpoena by delivering
                                    Certified




                                   day’s
                                                Subpoena to Produce Documents,




                                                         (This section




                                                the subpoena unexecuted
                                                                       should




                                           subpoena was issued on behalf
                                         attendance,




                                      [declare under penalty
                                      7—17-21




                  Additional information concerning
                                                                               Information,




                                                                               not




                                                                        because:




                                                    attempted service, etc;
                                                                                   be




                                                                             one of its ofﬁcers or
                                                                         of the United States, or
                                                     and the mileage allowe by
                                                                           :1
                                                                                                       Doc 122

                                                                                            or Objects or To Perm“



                                                                                          PROOF OF SERVICE
                                                                                      filed with the court unless required

                                                                          of individual and title, ifany):


                                                                                                       a




                                                                                 law. in the amount of $


                                                                              for travel and $
                                                                                                                    Mail




                                                                                     of perjury that this information
                                                                                                                          ‘  .




                                                                                                                         on (date)




                                                                                                   agents, {have 2650 tendered
                                                                                                                               to the
                                                                                                                                     ,
                                                                                                                   lnspccuon m a Bankruptcy




                                                                                                                           by Fed. R. Civ.




                                                                                                                    copy to the named
                                                                                                                                           Filed 08/13/21 Entered 08/16/21 15:53:28 Desc Main
                                                                                                                                          Document
                                                                                                                                            Case




                                                                                                                                                M;
                                                                                                                                                       Page 5 of 8 V




                                                                                                                                      perso 11 as follows:
                                                                                                                                                             .




                                                                                                                                                   for services, for




                                                                                                                                                                  \
                                                                                                                                                                         a
                                                                                                                                                                              ‘




                                                                                                                                                             wgﬁﬁxlgﬂﬂébﬁuuAL#~.ﬂg__ﬂ




                                                                                                                                                                             total



                                                                                                                                                             is true and correct.
                                                                                                                                                                                           q
                                                                                                                                                                     or Adveraary Procc§§111°?gP§ge




                                                                                                                                                                                            or




                                                                                                                                                                                            of   SS
                                                                                                                                                                                                    ,..)V




                                                                                                                                                                                                          #_~/’-—M——~ W




                                                                                                                                                                                                          Barry



                                                                                                                                                                                                          PO Box A
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                ,




                                                                                                                                                                                                                                    P. 45.)




                                                                                                                                                                                                                        ‘er "s signature

                                                                                                                                                                                                                         Betz Constable
                                                                                                                                                                                                               Primed name and title

                                                                                                                                                                                                                               Orefield
                                                                                                                                                                                                                    Sewer ‘s addres;
                                                                                                                                                                                                                                           .




                                                                                                                                                                                                                                               Pa   18069
                                                                                                                                                                                                                                                            W




                                                                                                                                                                                                                                                                .




                                                                                                                                             no t working in their offices.
                                                                                                           because of Covid 19 and Employees
                                  7
                                      1   served berrtlfled Mail
                        3‘                1’79““?            “7*:
                                                    F,
                  as»                                    7




. ENDEH:
!I Comﬁiete
l
   Print
                        COMPLETE THIS SECTION

            items 1::2. ands.
            name and address on the reverse
         your
    so that we can return the card to you.
                                           ' ’
    Attach this card to the back of the ma l l piece,
              ,
                    ,

    or on the front space permits.
                    H‘
                                                                     ,   7,
                                                                                                                           '




                                                                                                                               x
                                                                                                                               B.
                                                                                                                                     Slgﬁ'a't

                                                                                                                                                     k»
                                                                                                                               COMPLETE THIS SECTION ON DELIVERY




                                                                                                                                           ived by (Pri
                                                                                                                                           «    a¢\%&w
                                                                                                                                                           Name)                     C. D
                                                                                                                                                                                            DAQBnt



                                                                                                                                                                                        7/ w?
                                                                                                                                                                                               of D II
                                                                                                                                                                                                      ,




                                                                                                                                                                                            E] Addresses


                                                                                                                                                                                                                    :


.' ArﬂclrerAddressed to:                                                                                                             ls delivery address different from item 1?             D    Yes
                                                                                                                               VD.
                                                                                                                                     If YES. enter delivery address below:                  E] No

BN0$§ xﬁwmyw
3,5741% @50ny 557:2          7,
                                                                                ,
                                                                                    é’aJrT
    239 away Loam: ms 324
    imam: m                                                         *1/9533
                                                                                       '




                                                                                                           7*            3.             ice Type
                                                                                                                         El AdgﬁvSlgnature
                                                                                                                                                                        U PriorityMall Express®
                                                                                                                                                                        D   Registered Mal)?"
                                                                                                                                                                                                                                av
                                                                                                                                                                                                                                    ‘
                                                                                                                                                                                                                                        WW,”              CLERK
                                                                                                                                                                                                                                        TlMOTHY MGG BATH,DEG.
                                                                                                                                                                                                                                               ,




                                                                                                                                                                                                                                                                    QEEEJ

          llllllllllllHl'lflllll ll'llllillllllillllllllllll’                                                                           nature Restricted Delivery             ’Is‘j‘efed Mall Restricted
                                                                                                                                                                                _’
                                                                                                                                                                        [:1 H
                                                                                                                                                                                                                    ‘
                                                                                                                              Certified Man®                                 6! ary
    7,
                                                                                                                           CI Certiﬁed Mall Rammed Deﬁvery
                                                                                                                                                                        g’s’f'”
                                                                                                                                                                          ,

                                                                                                                                                                             gnature Conﬁrmatl m
                                                                                                                                                                                                                    :



            9590 9402 6506 0346 8833 80
                                                                                                                                                                                                                    _




                                                                                                                           g Coliecl on Delivery                        El Signature Conﬁnnaugrr:
                                                                                                                                                                                                           ‘
    Article Number (Trahsferfmm service labs/1w,                                           ,   ,   ,   ,        ,       ,l D Qpllect on Delivery Restricted Delivery         ReStﬂc‘eereuvery
                                                                                                                                wred Mall
    {DEE}               DEHD DUEL                                    EELS SD74                                                  wred Mall Resmcfed Delivery
                                                                                    mm ,                            ,   rw‘_Jer$5l‘.)0)
     Form 381                 1       ,   July 2020 PSN 7530-02-000-9053                                                                                               Dnmndﬁk nah“... n--A.                    .
                           Case 20-14201-pmm                            Doc 122                 Filed 08/13/21 Entered 08/16/21 15:53:28                                                                Desc Main
                                                                                               Document     Page 6 of 8
              B2570 (Form 2570          - Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Procceding) (Page 2)

                                                                                                    PROOF OF SERVICE
                                                (This section should not be ﬁled with the court unless required by Fed. R. Civ. P. 45.)

              I   received this'subpoena for (name
                                    7'7'21
                                                                       of individual and title, if any):                          Sam—T                                    Marga mm/ 550
              on (dale)                              .




              ﬂ        1   served the subpoena by delivering a copy to the named person as follows:




              D I returned the subpoena unexecuted because:
                                                                Certified Mail
                                                                                           on (date)   M:                                          or




              Unless the subpoena was issued on behalf of the United Statesgor one of its Qfﬁcers or agents, I have also tendered to the
              witness the fees for one day’s attendance, and the mileage allowed bylaw. in the amount of 53

                  My        fees are   53                for travel and                $                 for services, for a total               of S



              Date:
                                 I declare under penalty
                                 7-17—21
                                                                    of perj ury that this information


                                                                                                                                mgﬁi
                                                                                                                          is true and correct




                                                                                                                                                             Barry
                                                                                                                                                                          Gen er ‘5 Signmmx
                                                                                                                                                                              C   Betz Consta bl e
                                                                                                                                                                          Primed name and title


                                                                                                                                                             PO Box A               Orefield       Pa   18069
                                                                                                                                                                            Sewer   '5   addres;


              Additional information concerning attempted service, etc.:



*WT”              '1
                   ,
                             I



                           3m)
                                 served by Certified Mail because of Covid 19 and Employees not working'In their
                                       a,  .Nﬁu ‘- M-” w-“ M
                                                           ,
                                                             1 m“ M. -7             ,                        _
                                                                                                                 offices
                                                                                                                                                        2.
                                                                                                                                                                      t
                                                                                                                                                                      '
                                                                                                                                                                      l
 ENDER: COMPLETE THIS SECTION                                           ,
                                                                                 COMPLETE THIS SECTION, ON DELIVERY
                                                                                                                                                             '
I'Comblete ﬂems1, 2, ahd 3.                                                      A. S!      atura
                                                                                                                                             ‘


I Print your name and address on the reverse                                                                                      El Agent
  so that we can return the card to you.                                         X ,
                                                                                                                                  El Addresses
I Attach this card to the back of the mallplece                                  B. Received by (Printed Name)             dv‘c‘Date of Delivery
  or on the front if space permits.
JWCIG Addressed to'
                                                                                 D. ls delivery address different from Hem 1?          El Yes                                                      FE LE D
                                                                                    If YES. enter delivery address below:
                                                                                                                                       1:] No
 3                                                                                                                                                                    g




      ’i                                                                                                                                                              ‘

 (a          pm?                  A?   mu Strge                                                                                                                                              AUG     13    2021

'49?0/  57’- CW/VEA/CE 10142.                                                                                                                                                                               .


 IQéﬁD/ A! G / )9? / Q [a 0 49              ,

                                                                                                                                                                                  BYMDEH @ngng
                                                                                                                                                                                     TIMOTHY MCGRATH, CLERK
                                                                            3.   Sewiceme                                  U PﬂomyMampmw
                                                                            El Aduit Slgnatura                             El Registered MallTM
      HllilllHllHllllHlJIIHHII                   IHJIJIHIHIH                El eerﬁﬂEd Mall®
                                                                                            re Restricted DeIIvery         DH     Istefed Mall Restricted
                                                                                                                             De   9W
           9590 9402 6506 0346 8834 34                                      El Certiﬁed Mall Restricted Dellvery           D Signature ConfirmationTM            ):




                                                                            El Collect on Dellvary                         El Signature Conﬂrmaﬂon
.Article Number        (Transfer from service label)           ,A           1;] Collect on Delivery Restricted Dellvery      Restricted Delivery
                                                                                      d Mall
  MED             DELHI]           HEIDI E213 SEEN:                                   d Mall Restricted Dellve ry
                                                                                     55 00)
0 PM... 00-1      -1       l..l.. nnnn nnu vcnn (\n nun an..-
                             Case 20-14201-pmm                                                  Doc 122                         Filed 08/13/21 Entered 08/16/21 15:53:28                                                                          Desc Main
                                                                                                                               Document     Page 7 of 8
                  132570 (Form 2570— Subpoena to Produce Documents Information or Objects Or To Permit lnspcaion m a Baukmptcx Case or Adversan Proceeding) (Page 2)




                                                                                         PROOF OF SERVICE
                                                          (This section should not be ﬁled with the court unless required by Fed. R. Civ. P. 45.)

                  Ireceived this subpoena for (name
                              7'7'
                                                                                               of individual and title,                  1f any):           C L / [\l '7’                                           \9/77 / TH




                                                                                                                                  M
                  on (date)


                  ﬂ         I served the subpoena by delivering a copy to the named person as follows:
                                                                                  Certiﬁed Mail
                                                                                                                  on (date)                                                     ;   or


                  D I returned the subpoena unexecuted because:

                  Unless the subpoena was issued on behalf of the United States, or one of its ofﬁcers or agents,                                                                                                             1   have also tendered to the
                  witness the fees for one day’s attendance, and the mileage allowed by law. in the amount of                                                                                                           SB




                      My     fees are $                                        for travel and $                                     for services, for a total of S




                  Date'
                                       I declare under penalty of perjury that this information
                                       7 17 21
                                  _______.
                                                                                                                                                  15   true and correct.



                                                                                                                                                                  mmm Q,
                                                                                                                                                                                               C3
                                                                                                                                                                                          Barry Betz Constable
                                                                                                                                                                                                                   Same 'ssignamre



                                                                                                                                                                                               Printed name and title
                                                                                                                                                                                                                                  ﬁ\
                                                                                                                                                                                          PO Box A                           Orefleld       Pa   18069
                                                                                                                                                                                                                   Sewer     ‘5   address



                  Additional information concerning attempted service, etc.:


                              I   served by Certified Mail because of Covld 19 and Employees not working
                                                                                                         in their ofﬁces.

    -ENDER: COMPLETE THIS SECTION                                                                             COMPLETE THIS SECTION ON DELIVERY
    i bompléie items               1, 2, and
                                                     3‘
                                                                                                              A.
                                                                                                              xSlgnature
                                                                                                                                                                            '
                                                                                                                                                                                                               _




    I   Print your name and address on the reverse                                                                                                                  El Agent                                   ‘




    I
        so that we can return the card to you.
        Attach this card to the back of the mailpiece,                                                        B Rece‘ved by      (”mad Name)
                                                                                                                                                      A             El Addressee
                                                                                                                                                                   °f
                                                                                                                                                               C' Date              Dalivery
        or on the front if space permits.              ,
                                                                                       7




                                                                                                   1.1‘       ; Jess            Each?“ back                      '
                                                                                                                                                                7 q " QJI
                                                                                                                                                                                                           ‘




    l   Aﬁiélé Addressed to'                                                                                  D. Is delivery address different from Hem 17         D        Yes                                                              FE   LE D
        MM
                                                                                                                                                                                                       1




                                                                           ‘
                                                                                                                 If YES, enter delivery address below:
                                                                  *
                                                                                                                                                                   1]       No




                                                                                                                                                                                                                                    M
                                                            <




                                                                                                    a




        Iggsgw
            saw/44M 1%                                                                                                 r                                                                           i
                                                                                                                                                                                                                                                         '


                 cap/11513045                               (0,4 / ’7            Elf                      ‘
                                                                                                                   7




                                                                                                        g- Agervlce Type                               III Priority Mail Express®
                                                                                                                                                                                                   ‘



                                                                                                                                                                                                                             B v’
                                                                                                                                                                                                                                    TIMOTHY MCGRATH CLERK
                                                                                                                                                                                                                                                   DE CLER'
                                                                                                                                                                                                                                                            '3

                                                                                                             ult Signature                             [I Registered Mall‘"                    2




                                                                                                        DA
          Ill llllll III} II“ MI ”I ”HI mm l H H "H” _._.                          ,
                                                                                           ,                    222.23%;me                             usw's'mdmm
                                                                                                                                                           6
                                                                                                                                                         very
                                                                                                        ggmﬁrgmm ”my
                                                                                                                                                                                               3



                   9402 6506 0346 8833 66
,       M -‘9590
            - u. -1“. ”ML—A... ..-~.. '4‘: ~                           .                       7              n"~:t on Delivery Restricted Delivety
                                                                                                                                                       33:22::2832221‘2322'“
                                                                                                                                                          Restricted Delivery
                                                                                                                                                                                               -




        7UED [Hal-H3 DUEL EELB SUE“?!                                                                             “Ma"
                                                                                                             id Mall Restricted Detlv 9W
                                       ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, r"—‘(DVEI'$5OO
                                                                                                                           )
no      1:“...   OCH   -I     u.....   nnnn N... ......._       --    N...     A---
       Case 20-14201-pmm                      Doc 122         Filed 08/13/21 Entered 08/16/21 15:53:28                                                 Desc Main
                                                             Document     Page 8 of 8
33570 (Form 2570   - Subpoena to Produce Documents, Infonnaxlon, or Objects or To Permit lnspcclion in a Bunkmpmy Case or Adversary Proceeding) (Page 2)



I   received this subpoena for (‘name
on (date)       7—7—21        .
                                                                PROOF OF SERVICE


                                             of individual and title,


Ml served the subpoena by delivering a copy to the named person as follows:
                                                                             if any):           l
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

                                                                                                eE,   l// /\/               L ﬁl/S‘ 5/


                                       Certified Mail
                                                        on(date)         I   J5    l’ a         \
                                                                                                    gor


E] I returned the subpoena unexecuted because:


Unless the subpoena was issued on behalf of the United States, or one of its ofﬁcers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed bylaw. in the amount of it?

    My fees are $                  for travel and $                   for services, for a total of S


             I declare under penalty     of perjury that this information is true and correct,
D are;       7—17-21
                                                                                    .....   “@m Q/
                                                                                            6




                                                                                                                   Servéi
                                                                                                                             '
                                                                                                                                  Signature

                                                                                                                Barry   C   Betz Constabie
                                                                                                                 Primed name and title


                                                                                                                PO BOX A          Orefield        Pa   18069
                                                                                                                   Sewer         ‘5   ark/res;


Additional infon'nation concerning attempted service, etc;



         I   served by Certiﬁed Mail because of Covid 19 and Employees not working in their offices.
                                                                                                          1..




                                                                                                                                      FiLEi

                                                                                                                             AUG          1   3   2021



                                                                                                                   TEMOTHY MCGRATH, CLERK
                                                                                                                 EZYWWWDE? CLERK
